          Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

SAFE SKIES CLEAN WATER WISCONSIN, INC.,
      Plaintiff,
      1148 Williamson St.
      Madison, WI 53703,

              v.                                   Docket No. 20-cv-1086

NATIONAL GUARD BUREAU,
     3501 Fetchet Avenue
     Joint Base Andrews, MD 20762-5157,

       and

GENERAL DANIEL R. HOKANSON,
     CHIEF, NATIONAL GUARD BUREAU,
     111 S. George Mason Dr.
     Arlington, VA 22204,
.
     Defendants.

      COMPLAINT FOR DECLARATORY, INJUNCTIVE AND OTHER RELIEF

                                      INTRODUCTION

1.     Safe Skies Clean Water Wisconsin (“Safe Skies”) challenges a decision of the National

Guard Bureau (“NGB”) to issue an Environmental Assessment (“EA”) and Finding of No

Significant Impact (“FONSI”) for Construction and Demolition Projects at the 115 th Fighter

Wing Installation, Dane County Regional Airport, Madison, Wisconsin, instead of issuing an

Environmental Impact Statement (“EIS”).

2.     Safe Skies’ claims arise under the National Environmental Policy Act (“NEPA”), 42

U.S.C. § 4321 et seq.; the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d); and the

Administrative Procedure Act (“APA”), 5 U.S.C. 701 et seq.




                                               1
          Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 2 of 13




3.     Department of Defense (DoD) Directive 5105.77 established the National Guard Bureau

(“NGB”) as a joint activity of the DoD, and describes the organization and management of the

NGB, which includes the Director of the Air National Guard (“ANG”).

4.     The ANG is a federal military reserve force of the U.S. Air Force (“Air Force”).

5.     The NGB, on behalf of the ANG, prepared an EA to evaluate the potential consequences

to the human and natural environment that would result from implementation of construction and

demolition projects (“the Project”) at the 115th Fighter Wing (“115 FW”) of the Wisconsin Air

National Guard (“WIANG”).

6.     The NGB acted illegally by a) preparing an EA rather than an EIS as required by NEPA,

42 U.S.C. § 4332(2)(c), and failing to adequately study and disclose the major and significant

environmental effects of the project; b) by issuing a FONSI, thereby disregarding the major and

significant environmental effects of the project; and c) acting arbitrarily, capriciously and with

abuse of discretion, or otherwise not in accordance with the law, and without observance of

procedure required by NEPA and the APA.

                                         JURISDICTION

7.     This Court has jurisdiction under 28 U.S.C. § 1331, because this action arises under the

laws of the United States, including the National Environmental Policy Act, 42 U.S.C. §§ 4331

et seq.; the Administrative Procedure Act, 5 U.S.C. §§ 701-706; the Declaratory Judgment Act,

28 U.S.C. 2201-2202; and the Equal Access to Justice Act, 28 U.S.C. § 2412.

8.     An actual, justiciable controversy exists between plaintiff and defendants. The requested

declaratory judgment relief is therefore proper under the Declaratory Judgment Act, 28 U.S.C.

2201-2202; and the Administrative Procedure Act, 5 U.S.C. §§ 701-706.




                                                 2
             Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 3 of 13




9.        The United States has waived sovereign immunity with respect to the claims raised

herein under 5 U.S.C. § 702. Plaintiff has exhausted all administrative remedies and has no

adequate remedy at law.

                                               VENUE

10.       Venue is proper in this Court under 28 U.S.C. 1391(e).

                                             PARTIES

11.       Safe Skies Clean Water WI, Inc. (“Safe Skies”) is a nonprofit corporation organized

under the laws of Wisconsin.

12.       Safe Skies’ purpose is to educate the public concerning the dangers inherent in basing F-

35A Joint Strike Fighter jets at Truax Air National Guard base in Madison as well as the need for

the NGB, Air National Guard and Air Force to clean-up existing contamination of groundwater,

surface water, drinking water and soils, caused by the use of fire-fighting foams and other

materials on the base.

13.       Safe Skies is concerned about the large amount of per- and polyfluoroalkyl substances

(“PFAS”) emitted from the base and known to be polluting municipal wells, particularly in low-

income neighborhoods near the airport, as well as the groundwater, soils, Starkweather Creek

and Lake Monona, which may eventually affect the entire Yahara chain of lakes.

14.       Safe Skies is also concerned about the noise impacts from the F-16s and the proposed F-

35s.

15.       Safe Skies accomplishes its mission by informing the local citizenry of the NGB’s plans

and their potential negative environmental and socioeconomic impacts on the community by

means of a website, newsletters, forums and public activity. It has a mailing list of over 2,000

people.




                                                  3
          Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 4 of 13




16.    Since 2019, Safe Skies has sponsored a series of public forums, appeared on radio shows,

and brought speakers to Madison for presentations, press conferences and interviews.

17.    Many of Safe Skies’ supporters reside in locations that have and will suffer the impacts

of the increased emissions of PFAS that will result from the construction activities authorized in

the EA in that they drink from wells that already have PFAS in them, and some eat fish from

Starkweather Creek that also have PFAS in them.

18.    Many of Safe Skies’ supporters reside near the Airport and in the flight path and those

supporters will suffer greatly from the increased noise the F-35s will bring to Madison.

19.    The NGB, is a joint activity of the Department of Defense (DOD Directive 5105.77.)

20.    The NGB, as an agency of the federal government, is required to comply with various

laws and regulations, including the National Environmental Policy Act (“NEPA”; 42 U.S.C. §§

4321 et seq.), the Council on Environmental Quality’s NEPA regulations, 40 C.F.R. Parts 1500

to 1508, and the Air Force’s own NEPA-implementing regulations, 32 C.F.R. Part 989.

21.    The NGB is the lead agency for the EA pursuant to 40 C.F.R. §§ 1501.5 and 1508.5.

22.    General Daniel R. Hokanson is the current Chief of the National Guard Bureau. He is

named as a defendant in his official capacity.

                                 FACTUAL BACKGROUND

                            The 115th Fighter Wing and the Project

23.    The 115th Fighter Wing (“115 FW”) is a unit of the Wisconsin Air National Guard,

(“WIANG”) which is stationed at Truax Field Air National Guard Base, Madison, Wisconsin.

24.    Since 1942, the Truax Field Base has stored petroleum and various types of hazardous

materials including fire-fighting foam.




                                                 4
            Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 5 of 13




25.    In 2015 and 2017, the NGB commissioned a study of nine potential release sites

(“PRLs”) that could be releasing perfluorinated compounds (“PFCS” – referred to as PFOAs in

this Complaint) (perfluorobutane sulfanate (“PFBS”), perfluorooctanoic acid (“PFOA”), and

perfluorooctane sulfanate (“PFOS”). The Final Report prepared for the NGB was released in

October 2019.

26.    The Final Report shows that there is PFAS contamination in excess of the USEPA

guidelines in soil in two of the sites, and in the groundwater at all nine sites including at the base

boundary.

27.    The Report recommended further investigation at all nine sites to determine the nature

and extent of the PFAS release on and off the base in soil and groundwater.

28.    In October, 2019, the NGB issued an EA and FONSI for 27 separate construction and

demolition actions (hereinafter, “sub-parts” of the Project) at the 115 th Fighter Wing Installation,

Dane County Regional Airport, Madison, Wisconsin.

29.    The purported purpose of the Project is to: “provide the facilities and training

opportunities necessary to ensure that the 115 FW can accomplish their mission in a safe and

efficient manner. For the 115 FW to continue to meet their mission goals, the NGB needs to

provide facilities that are properly sized and configured to meet the demands of the continuously

evolving mission of the 115 FW. The proposed construction and renovation projects will

improve mission efficiency by improving base access and utilities, consolidating mission

functions, and upgrading facilities to meet current safety and security standards. The proposed

demolition actions will remove excess, obsolete, deteriorating, and underused facilities.”

30.    New construction will result in the disturbance of 25.1 acres of land, and a net increase of

1.2 acres of new impervious surface.




                                                  5
           Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 6 of 13




31.    Preliminary estimates of the construction required place the total cost of construction,

demolition, and renovation between 40 and 60 million dollars.

32.    At the same time that the Report on PFAs was issued and that the NGB was drafting and

submitting the EA for comments, the Air Force was preparing an Environmental Impact

Statement (“EIS”) for the F-35A Operational Beddown Air National Guard.

33.    The draft EIS was put out for Comment on February 7, 2019, and the draft EA put out for

Comment on April 7, 2019.

34.    The EIS was finalized in February 2020, just a few months after the EA was finalized.

35.    On page 1-1 of the EIS, the Air Force states, “The F-35A would replace the existing F-15,

F-16, or A-10 fighter attack aircraft….”

36.    The work in the EA is not being done with the expectation for keeping F-16s at Truax, but is

being done in preparation for F-35s.

37.    The EIS for the F-35 and EA for this Project are improperly separated.

               The City of Madison’s Drinking Water Supply and PFAS in Wells

38.    The City of Madison relies on wells for its public drinking water supply.

39.    The City has been aware of PFAS problems in drinking water for years, and the City has

detected PFAS in every well in Madison.

40.    The municipal well closest to Truax Air Field (“Well No. 15”) was shut down in 2019 by

the City of Madison due to the PFAS contamination in that well.

41.    The City is monitoring all other municipal wells, with the highest levels of PFAS

contamination indicated near and southeast of the base.

42.    As the Final Report shows, PFAS are known to be present in groundwater at Truax Field.




                                                 6
           Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 7 of 13




                       The 303(d) Impaired Waters in the Madison Area

43.     The west branch of Starkweather Creek drains the area around the Airport and flows into

Lake Monona.

44.     Both Starkweather Creek and Lake Monona are on the 2018 Wisconsin Impaired Waters

List for multiple pollutants.

45.     The 2019 report on PFAS found that PFAS levels in groundwater samples were 569 times

the EPA health advisory level.

46.     Soil PFOS levels were up to 29 times the EPA health advisory level in one location.

                                    CLAIMS FOR RELIEF

                                           Count I
         Violation of NEPA – Failure to Prepare an Environmental Impact Statement

47.     Plaintiff realleges and incorporates by reference the preceding paragraphs.

48.     NEPA requires that federal agencies prepare an EIS for “major Federal actions

significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(c).

49.     The NGB’s issuance of a FONSI and its accompanying EA in lieu of an EIS violates

NEPA because the construction activities, taken together, are a major Federal action with

significant cumulative and secondary environmental impacts. In determining that no EIS was

required with respect to the project, the NGB failed to comply with NEPA.

50.     The EA fails to take a hard look at the effects of the construction and land disturbance on

the soil and water and potential releases of hazardous substances.

                                          Count II
      Violation of NEPA – Failure to Prepare a Supplemental Environmental Assessment

51.     Plaintiff realleges and incorporates by reference all preceding paragraphs.




                                                 7
            Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 8 of 13




52.      CEQ regulations require agencies to supplement an EA or EIS if the agency makes

substantial changes to the proposed action or significant new circumstances or information arise

bearing on the proposed action or its impacts. 40 C.F.R. § 1502.9(c)(1).

53.      In the same month that the EA was issued, in October, 2019, high levels of PFAS were

found in Starkweather Creek, and the Wisconsin Department of Natural Resources (“DNR”) sent

a letter to the City, Dane County and National Guard notifying them that all were legally

responsible for contamination at two “burn pits” where firefighters had trained with PFAS

foams.

54.      Also in October 2019 the Mayor of the City of Madison called on the Air National Guard

to address contamination at Truax Field.

55.      There is no evidence the ANG addressed the contamination.

56.      In November 2020, the City sought additional funds for PFAS testing and planning at the

Dane County Regional Airport, Air National Guard 115th Fighter Wing Base, and surrounding

area.

57.      The NGB should supplement this EA after conducting the testing sought by the DNR and

City of Madison.

                                          Count III
                    Violation of NEPA – Improper Segmentation of Projects

58.      Plaintiff realleges and incorporates by reference all preceding paragraphs.

59.      NEPA prohibits separating major projects into segments.

60.      The NGB improperly segmented this project from the F-35 Operational Beddown

Project, because the purpose of this project is to prepare for the F-35s to be brought to Madison.

61.      Actions that are “similar” or “connected” or that have cumulative effects must be

considered together in one EIS. 40 C.F.R. § 1508.25(a).



                                                  8
           Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 9 of 13




62.     The Proposed Action in the EA is assumed completed in the EIS and neither document

looks at the totality of the impacts.

63.     Neither document looks at the totality of increased PFAS emissions from land

disturbance and creation of impervious surfaces and their potential impact on groundwater and

drinking water.

64.     The EA also discusses a much smaller amount of greenhouse gases that will be emitted

than if the projects were discussed together.

65.     Because the F-35 Beddown assumes the completion of this Project and because the F-35

Beddown and this Project are similar and connected and have cumulatively significant

environmental effects, defendants should have evaluated both projects in one EIS.

                                           Count IV
                  Violation of NEPA – Failure to Consider Cumulative Impacts

66.     Plaintiff realleges and incorporates by reference all preceding paragraphs.

67.     CEQ regulations require an agency to consider the “direct,” “indirect,” and “cumulative”

impacts of a proposed action. 40 C.F.R. § 1508.25. “Effects includes ecological (such as the

effects on natural resources and on the components, structures, and functioning of affected

ecosystems), aesthetic, historic, cultural, economic, social, or health, whether direct, indirect, or

cumulative.” 40 C.F.R. § 1508.8.

68.     The NGB violated NEPA by failing to consider the cumulative impacts of this Project on

the environment and the health of the public.

69.     The adverse health impacts could include increased PFAS emissions in Starkweather

Creek, Lake Monona, public drinking water systems, in fish consumed by the public, in climate-

change causing pollutants released from the construction, and in the deafening noise and air and

water pollutants from the F-35s.



                                                  9
            Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 10 of 13




70.    Additional adverse impacts are that water bodies already classified as impaired under

Section 303(d) of the Clean Water Act could be made even more polluted by the increased

amounts of PFAS and other toxins that will migrate from the base into the groundwater and

stormwater.

71.    The NGB failed to describe cumulative impacts associated with the proposed F-35

Beddown project.

                                        Count V
        Violation of NEPA – Failure to Adequately Consider Environmental Justice

72.    Plaintiff realleges and incorporates by reference all preceding paragraphs.

73.    Executive Order 12,898 requires federal agencies to determine whether a project will

have a disproportionately adverse effect on minority and low-income populations. 59 Fed. Reg.

7629 (Feb. 16, 10040).

74.    The NGB failed to take a hard look at the impacts of the Project on low-income and

minority communities.

75.    The NGB never implemented a detailed community outreach strategy aimed at gaining

local input from all communities that would be affected and did not specify targeted activities to

reach low income and/or minority communities.

76.    The EA points out that 18% of the City of Madison’s low-income population lives in the

vicinity of the 115 FW installation, but claims that no pollutants will leave the site during the

work on the Project and therefore low-income and minority populations will not be adversely

affected.

77.    The NGB has not completed the investigation recommended in the 2019 Report to

determine the extent to which PFAS are migrating off-base.




                                                 10
            Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 11 of 13




78.       The City of Madison did find that the PFAS migrated off-base and the City closed Well

No. 15.

79.       As PFAS continue to migrate off-base, the pollutants will have a disproportionate impact

on low-income and minority populations who live near the Base, drink from the City water, fish

in Starkweather Creek for subsistence fishing, and live and recreate near the contaminated soil.

                                          Count VI
                Violation of NEPA – Failure to Adequately Address Alternatives

80.       Plaintiff realleges and incorporates by reference all preceding paragraphs.

81.       The defendants failed to take a hard look at the alternatives. The NGB failed to consider

completing only the sub-projects which would not result in land disturbance and therefore not

have the potential to increase emissions of PFAS.

                                          Count VII
                 Violation of NEPA – Failure to Adequately Consider Climate Change

82.       Plaintiff realleges and incorporates by reference all preceding paragraphs.

83.       The NGB glosses over the significance of its actions by saying that impacts of

greenhouse gas emissions will “contribute incrementally” to the problem.

84.       This work is being done in preparation for the F-35s to be located at Truax and those

planes will contribute greatly to greenhouse gas emissions.

85.       The NGB fails to consider the effects that climate change will have on soil and

groundwater emissions.

86.       The EA fails to take an adequate look at the fact that one-hundred- year storm events are

occurring with increasing frequency and fails to account for increased storm frequency and the

effect that will have on soil and groundwater emissions.




                                                  11
          Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 12 of 13




                                       Count VIII
            Violation of NEPA and the APA – Failure to Provide Adequate Notice
                                 and Public Participation

87.    Plaintiff realleges and incorporates by reference all preceding paragraphs.

88.    The NGB violated the public participation and notice requirements of NEPA and

implementing regulations by failing to inform the public of its proposed action and failing to

allow for meaningful and timely public involvement.

89.    The two brief notices in the print edition of the Wisconsin State Journal on April 7 and

April 21, 2019, were inadequate to provide meaningful access to neighbors of the Project.

90.    The NGB should have placed notices in community centers and in the affected

neighborhoods, and notices in free publications or places.

91.    Therefore, the approval is arbitrary, capricious, an abuse of discretion, and not in

accordance with the law under NEPA and the APA.

                                            Count IX
                         Violation of the Administrative Procedure Act

92.    Plaintiff realleges and incorporates by reference the preceding paragraphs.

93.    The actions of the NGB as described above are arbitrary, capricious, and an abuse of

discretion; in excess of statutory jurisdiction, authority, or limitations; without observance of

procedure required by law; unsupported by substantial evidence; and unwarranted by the facts. 5

U.S.C. § 706(2)(A), (C), (D), (E), (F).

                                    DEMAND FOR RELIEF

       WHEREFORE, plaintiff prays that this Court make and enter its order:

1.     Declaring that:

       A.       In issuing an EA and FONSI, the NGB failed to comply with NEPA by failing to

issue an EIS;



                                                 12
            Case: 3:20-cv-01086 Document #: 1 Filed: 12/07/20 Page 13 of 13




       B.       The NGB violated NEPA by failing to prepare a Supplemental EA;

       C.       The NGB failed to comply with NEPA by improperly segmenting this Project

from the F-35 Beddown Project;

       D.       The NGB failed to comply with NEPA by failing to consider cumulative impacts;

       E.       The NGB violated NEPA by failing to adequately consider environmental justice

concerns;

       F.       The NGB violated NEPA by failing to take a hard look at alternatives;

       G.       The NGB violated NEPA by failing to adequately consider Climate Change;

       H.       The NGB violated NEPA by failing to provide adequate notice; and

       I.       The NGB violated the APA by failing to comply with NEPA.

2.     After hearing, permanently enjoin the defendants and all others acting in concert with

them from carrying on or permitting any activities in furtherance of the construction of the

project until such time as the defendants prepare a supplemental environmental assessment and

an environmental impact statement, the sufficiency of the environmental assessment and/or

environmental impact statement to be determined by this Court.

3.     Awarding plaintiff such other and further relief as the Court may deem just and proper,

including costs, attorneys’ fees, expert witness fees and other expenses of litigation;

4.     Awarding such other relief as the Court deems just and proper.

                                              s/ Kathleen G. Henry
                                              Kathleen G. Henry (WI Bar No. 1118591)
                                              Dairyland Public Interest Law
                                              PO Box 352
                                              Madison, WI 53701
                                              (608) 213-6857
                                              khenry@dairylandpublicinterestlaw.com

                                              Attorneys for Plaintiff




                                                 13
